DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This communication is considered fully responsive to the amendment filed on 09/30/2022.
Claims 1, 9, 12, 13-14, 18, 21-23 and 28-30 have been amended.

Response to Arguments

Claim 1 of amendments filed on 09/30/2022 contains features of original claim 9 that was previously objected with allowable subject matter. However, a prior art reference has been identified for the features of original claim 9 during final searches. The newly identified prior art reference is used to address the features of original claim 9. The examiner proposed an Examiner’s Amendment (EA) to incorporate claim 13 into the independent claims after the final searches, but the EA has not been accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9, 12 and 28-30 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340, “He”) in view of Xu et al. (US 2022/0232392, “Xu”) and further in view of Yang et al. (US 2019/0200386, “Yang”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
He discloses “Method and Apparatus for NR V2X Resource Selection” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method of wireless communication performed by a user equipment (UE), the method comprising: 
receiving a sensing request comprising an indication of an instance of a variable time range (This will be discussed in view of Yang.);
sensing ([0151 and Fig. 11] “FIG. 11 illustrates an example sensing procedure 1100 according to embodiments of the present disclosure.”), based on the sensing request, in a sidelink resource pool ([0146 and Fig. 10] “resource pools for latency sensitive applications are configured in resource blocks with a larger SCS, while resource pools for regular V2X applications are configured in resource blocks with a smaller SCS, as shown in FIG. 10.”) within a shared radio frequency band ([0123] “LBT procedures on a node attempting to transmit on a carrier in unlicensed spectrum require the node to perform a clear channel assessment to determine if the channel is free for use” See for LBT on subchannels below.); 
reserving, based on the sensing, a frequency resource of the sidelink resource pool within the instance of the variable time range ([0153 and Fig. 11] “a UE with a reservation interval Tp needs to reserve new candidate subchannels at time (T). It can reserve subchannels between T and the established maximum latency (e.g., K). This time period is referred to as the selection window.”); 
performing, in the shared radio frequency band, one or more listen-before-talks (LBTs) procedures ([0167 and Fig. 12] “For each candidate subchannels resource for PSSCH transmission, the UE performs the corresponding LBT procedure on corresponding subchannels.”); and 
transmitting, to a second UE based on the one or more LBTs procedures ([0168] “the LBT procedure needs to be terminated at the time n+k. k can be in number of TTIs or number of OFDM symbols and be configured by higher layer or determined by the UE itself considering the latency requirement. … If there are more than one resource of candidate subchannels available for the UE to transmit” Note that He does not specifically describe about transmitting to a second UE. This will be discussed in view of Xu.), a sidelink transmission using the frequency resource within the instance of the variable time range ([0153 and Fig. 11] “Within the selection window, the UE identifies candidate subchannel resources to be reserved by all groups of adjacent subchannels within the same TTI where the SCI and TB to be transmitted may fit.”).
It is noted that while disclosing selecting a resource for V2X sidelink communications, He does not specifically teach about transmitting to a second UE even though He depicts and describes about an V2X sidelink in Fig. 5 and in various paragraphs including the cited paragraphs. It, however, had been known in the art before the effective date of the instant application as shown Xu as follows;
receiving a sensing request comprising an indication of an instance of a variable time range ([Yang, 0044] "the CCA parameter may include at least one of: a LBT mechanism, a CCA starting point, CCA duration, transmission duration, the number of LBT symbols, a transport block (TB) size", and [Yang, 0041] "notification to the UE through the physical layer specific downlink control information (DCI)").
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He by using the features of Xu in order to achieve efficient resource allocations such that “determine whether a first user equipment satisfies a condition for performing a sidelink communication with a second user equipment using an unlicensed band resource” [Xu, 0006]. 
It is noted that while disclosing selecting a resource for V2X sidelink communications, He does not specifically teach about transmitting to a second UE even though He depicts and describes about an V2X sidelink in Fig. 5 and in various paragraphs including the cited paragraphs. It, however, had been known in the art before the effective date of the instant application as shown Xu as follows;
transmitting, to a second UE based on the one or more LBTs, a sidelink transmission ([Xu, claim 5] “the first user equipment to perform the sidelink communication with the second user equipment by transmitting information”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He by using the features of Xu in order to achieve efficient resource allocations such that “determine whether a first user equipment satisfies a condition for performing a sidelink communication with a second user equipment using an unlicensed band resource” [Xu, 0006]. 

Regarding claim 28, it is a user equipment claim corresponding to the method claim 1, except the limitations “a processor” (See Fig. 2 for 225 “Controller/Processor”) “a transceiver” (See Fig. 2 for 210a-210n “RF Transceiver”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 29, it is a user equipment claim corresponding to the method claim 1, except the limitations “a non-transitory computer-readable medium having program” ([0020] “various functions described below can be implemented or supported by one or more computer programs, each of which is formed from computer readable program code and embodied in a computer readable medium.”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 30, it is a user equipment claim corresponding to the method claim 1, except the limitations “a processor” (See Fig. 2 for 225 “Controller/Processor”) “a transceiver” (See Fig. 2 for 210a-210n “RF Transceiver”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein the instance of the variable time range spans one or more contiguous slots (See Fig. 9A, Fig. 9B or Fig. 15 for Sensing and Selection windows, and [0200] “For either one-time or semi-persistent (periodic) resource, multi-slot T-F resources are reserved for a large packet.”.).

Regarding claim 3, the method of claim 1, wherein the frequency resource is in a same subchannel of the sidelink resource pool over the instance of the variable time range ([0153] “the UE identifies candidate subchannel resources to be reserved by all groups of adjacent subchannels within the same TTI”).

Regarding claim 4, the method of claim 3, wherein the reserving comprises: transmitting a reservation including at least one of a subchannel index identifying the frequency resource ([0188] “carrier indicator—3 bits is present. In another example, lowest index of the subchannel allocation to the initial transmission”) or a slot index identifying a beginning slot of the instance of the variable time range (This alternative is not examined.).

Regarding claim 9, the method of claim 1, wherein the receiving the sensing request comprises receiving the sensing request by a physical (PHY) layer [Yang, 0041] "notification to the UE through the physical layer specific downlink control information (DCI)").

Regarding claim 12, the method of claim 1, wherein the instance of the variable time range comprises a set of slots, the method further comprising: 
determining a first subset of the set of slots is unavailable for transmission of the sidelink transmission ([0303] “when the UE fails to sense in current slot”), 
wherein the transmitting the sidelink transmission comprises: 
transmitting the sidelink transmission using the frequency resource within a second subset of the set of slots of the instance of the variable time range ([0303] “when the UE fails to sense in current slot, N in next slot can be decreased by a value (e.g., n) to N-n.”), 
wherein the second subset excludes the first subset (aforesaid “N-n”).

Claim(s) 5-6 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340, “He”) in view of Xu et al. (US 2022/0232392, “Xu”) and Yang et al. (US 2019/0200386, “Yang”), and further in view of Chae et al. (US 2021/0377939, “Chae”) and its provisional application 63/031777 (“777”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claim 5, it is noted that while disclosing selecting a resource for V2X sidelink communications, He does not specifically teach about the selection window based on a predetermined value. It, however, had been known in the art before the effective date of the instant application as shown Chae as follows;
the method of claim 1, further comprising: determining the variable time range based on a predetermined value ([Chae, 0262] “the wireless device may trigger resource reselection after a configured or predetermined starting time offset in response to receiving the second configuration message. … As an example, the starting time offset may be determined in association with a specific predetermined period.” See [777, 0230].).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He by using the features of Chae in order to achieve efficient resource allocations such that “a base station may configure a UE with one or more control resource sets (CORESETs) for at least one search space.” [Chae, 0117]. 

Regarding claim 6, the method of claim 1, further comprising: receiving an indication of the variable time range in at least one of a radio resource control (RRC) configuration or a system information block (SIB) ([Chae, 0262] “the base station may configure the starting time offset value to the wireless device as a physical layer (e.g., DCI) or a higher layer signal (e.g., SIB or RRC or MAC CE). As an example, the starting time offset may be determined in association with a specific predetermined period.” See [777, 0230].).
The rational and motivation for adding this teaching of Chae is the same as for claim 5. 

Claim(s) 7-8 rejected under 35 U.S.C. 103 as being unpatentable over He et al. (US 2020/0029340, “He”) in view of Xu et al. (US 2022/0232392, “Xu”) and Yang et al. (US 2019/0200386, “Yang”), and further in view of Wang et al. (US 2020/0045719, “Wang”).
Examiner’s note: in what follows, references are drawn to He unless otherwise mentioned.
Regarding claim 7, it is noted that while disclosing selecting a resource for V2X sidelink communications, He does not specifically teach about the selection window based on a traffic priority. It, however, had been known in the art before the effective date of the instant application as shown Wang as follows;
the method of claim 1, further comprising: determining the variable time range based on at least one of a packet delay budget (PDB) or a traffic priority associated with the sidelink transmission ([Wang, claim 1] “the resource selector is operative to select at least one resource from the plurality of available resources of the plurality of carriers within the resource selection window in accordance with at least one of a priority of the at least one resource pool and a priority of the at least one packet”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify He by using the features of Wang in order to efficiently provide resources for sidelink communications such that “a method for selecting at least one resource across a plurality of carries for transmitting at least one packet in sidelink by a user equipment (UE), comprising: sensing a plurality of resource pools of the plurality of carriers within a sensing window” [Wang, 0004]. 

Regarding claim 8, the method of claim 1, further comprising determining the variable time range based on a channel busy ratio (CBR) associated with the sidelink resource pool ([Wang, 0042] “the resource selector 220 may select the at least one resource from the resource pools in accordance with at least one of channel busy ration (CBR)”).
The rational and motivation for adding this teaching of Wang is the same as for claim 7. 

Allowable Subject Matter
Claims 10-11 and 13-27 objected to as being dependent upon a rejected base claim, but be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number and email address are as follows; 571-272-5009 and harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411